Dear Representative Muckler:
We are enclosing Opinion No. 365, rendered September 9, 1963, to Representative Frank L. Mickelson, which together with the enclosure to such opinion answers the question contained in your recent opinion request.
We are also enclosing Opinion No. 98, rendered April 27, 1978, to C. E. Hamilton, Jr., to which you refer in your opinion request. You will note that such opinion does not hold that school districts are not political subdivisions but it holds only that the county school board is not a political subdivision or a special district.
Very truly yours,
                                  JOHN ASHCROFT Attorney General
Enclosures